DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicants' election of species I without traverse, claims 1-4 and 7-12, in the reply filed on 11/23/20 is acknowledged.
Claims 1-4 and 7-12 are directed to an allowable species I. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, also directed to the allowable species I, previously withdrawn from consideration as a result of a restriction requirement, claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

	Response to Amendment 
3.	Applicants’ amendment filed on 03/09/21 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-12 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an opto-mechanical resonator comprising at least two mirrors disposed facing one another, which mirrors are optically reflective over at least part of a guide wavelength range of the waveguide; the waveguide extends between the two 
Claims 2-12 depend from claim 1. 
The examiner agrees with the applicants’ arguments on pages 5-8 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-12 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883